DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2022 and 3/21/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juergen DE 3135983.
As to claim 1, Juergen teaches “A method, comprising: providing a length of pipe (Figure 1, #2 is a pipe sleeve jacket which surrounds the pipe), the pipe comprising: an inner layer having an inner surface defining a central bore (Figure 1, #1), an outer layer having an outer surface (Figure 1, #2 is the outer jacket), and one or more intermediate layers disposed between the inner layer and the outer layer, wherein a space is formed within a section of the one or more intermediate layers and extends the length of the pipe (Figure 1, #3 is an annular gap; [0019]); filling the space with gas ([0015]); and monitoring a pressure within the space to detect in real time a condition of the pipe (Figure 1, #4 is a monitoring line; [0004] and [0005] teach that the pressure in the annular gap is monitored since an alarm will sound if the pressure drops below a threshold; [0008]).”

As to claim 3, Juergen teaches “filling the space with gas to a preset pressure and comparing the monitored pressure with the preset pressure to detect in real time the condition of the pipe ([0017] teaches “then nitrogen is filled into the annular gap of the routed pipeline until the monitoring pressure is reached).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juergen DE 3135983 in view of Muraviev US 4372151.
As to claim 4, the Juergen reference teaches the concept of monitoring the pressure but does not teach that it uses a transducer.
Muraviev teaches “comprising monitoring the pressure using at least one pressure transducer (Column 1, line 65 to Column 2, line 7).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Muraviev with Juergen. Using transducers is known in the art since they can convert pressure waves into electrical signals and vice versa. These sensors are widely used due to their accuracy and function. 

As to claim 5, Muraviev teaches “comprising monitoring the pressure using a plurality of pressure transducers disposed along the length of the space (Column 1, line 65 to Column 2, line 7).”

As to claim 6, Muraviev teaches “generating pressure signals from the plurality of pressure transducers (Column 1, line 65 to Column 2, line 7); and transmitting the pressure signals to a receiver (Column 4, lines 50-65; Figure 1).”

As to clam 7, Muraviev teaches “comprising generating an alert by the receiver when a preselected pressure condition is detected (Column 4, lines 50-65; Figure 1).”

As to claim 8, Juergen teaches “a pipe (Figure 1, #2), the pipe comprising: an inner layer having an inner surface defining a central bore (Figure 1, #1), an outer layer having an outer surface (Figure 1, #2), and one or more intermediate layers disposed between the inner layer and the outer layer, wherein a space is formed within a section of the one or more intermediate layers and extends the length of the pipe (Figure 1, #3 is an annular gap; [0019]).” Muraviev does not explicitly teach a pressure monitor but does teach that the pressure is monitored by some manner which is not disclosed. 
Muraviev teaches “and a pressure monitor (Column 1, line 65 to Column 2, line 7) configured to monitor a pressure within the space to detect in real time a condition of the pipe (Column 4, lines 50-65; Figure 1).”

As to claim 12, Juergen teaches “wherein the space extends along the length of the pipe (Figure 1).”
Juergen does not teach “a helical path” but this would have been obvious to one of ordinary skill in the art to have the space extend along the length of the pipe in a desired path. The space is based on the application of the pipeline and having a helical path may be advantageous depending on the placement of the pipeline. Altering the shape of the space and/or pipeline only involves routine skill in the art since the concept of having a space is already known. 

As to claim 14, Muraviev teaches “wherein the pressure monitor comprises a plurality of pressure transducers disposed along the length of the space (Figure 1; Column 2 , lines 5-7).”

As to claim 15, Juergen teaches “A system, comprising: having a central bore extending a length of the pipe, a space formed within the pipe and extending the length of the pipe (Figure 1, #3 is the annular space within the pipe); a gas source configured to fill the space with gas to a preset pressure ([0015] teaches that nitrogen is filled into the space; [0017] teaches “then nitrogen is filled into the annular gap of the routed pipeline until the monitoring pressure is reached).” Juergen does not explicitly teach a monitoring system although this prior art does teach monitoring the pressure.
Muraviev teaches “a pressure monitoring system configured to detect in real time a condition of a pipe (Figure 1), wherein the pressure monitoring system comprises: a pressure monitor configured to monitor a pressure within, and a device configured to compare the monitored pressure with the preset pressure to detect in real time the condition of the pipe (Figure 1).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Muraviev with Juergen. Using transducers is known in the art since they can convert pressure waves into electrical signals and vice versa. These sensors are widely used due to their accuracy and function. Utilizing a computer to determine the pressure differences is also known in the art and is a part of the scientific process. Comparing measured data to previously measured data is a known concept and aids in determining differences in the data over time.

As to claim 17, Muraviev teaches “wherein the pressure monitor comprises at least one pressure transducer (Column 1, line 65 to Column 2, line 7).”

As to claim 18, Muraviev teaches “wherein the at least one pressure transducer is disposed within the space or along the length of the pipe (Figure 1; (Column 1, line 65 to Column 2, line 7).”

As to claim 19, Muraviev teaches “wherein the pressure monitor comprises a plurality of pressure transducers disposed along the length of the space (Column 2, lines 5-7).”

As to claim 20, Muraviev teaches “wherein the device is configured to generate an alert when a preselected pressure condition is detected (Column 4, lines 50-65; Figure 1).”


Allowable Subject Matter
Claims 2, 9, 10, 11, 13, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863